Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/16/2020 have been fully considered but they are not persuasive.

Argument: Applicant argued that “Lee also fails to explicitly disclose whether the control information indicates whether the DFT modules (307) are actually provided or not”  (Remarks 10/16/2020, page 8, 1st paragraph) and “Accordingly, Applicant respectfully submits that Lee does not require any control information that indicates whether to use DFT-s OFDM or OFDM” (Remarks 10/16/2020, page 8, 3rd paragraph).
Response: Examiner respectfully disagrees. As stated in CTNF (8/6/20, page 4, last paragraph), Lee discloses that “The memories 200a and 200b may store programs for processing and control …”. Lee also discloses that the DFT block 307 may or may not be present (Fig. 2, dotted line) depending upon whether OFDM or OFDM+SC-FDM is used. It is clear to one of ordinary skill in the art	, that there must be a way of distinguishing between these two options. Since the control information is stored in memories 200a and 200b, it is obvious that the control information is inherent. This argument is repeated below for completeness.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 - 14 are rejected under 35 U.S.C. 103 as being unpatentable over Frenne et al. (US 20130083867) in view of Suzuki et al. (US 20160294417)  and further in view of Lee et al. (US 20130195066)

Regarding claim 3, Frenne discloses a terminal (Fig. 8; [0037]) comprising: 
a processor ([0107]) configured to:
modulate encoded information to generate modulated symbols according to first control information (Fig. 8, blocks 803 – 809; [0055] – [0056]), and



and a transmitter configured to transmit the precoded modulated symbols according to a Discrete Frequency Transform-spread Orthogonal Frequency Division Multiplexing (DFT-s OFDM) transmission scheme (Fig. 8, blocks 817a – 817d transmit the signal; [0004] discloses DFT-S OFDM in the uplink; [00012] last sentence; [0015] discloses DFTs-OFDM);
and the precoding matrix is selected from among a plurality of precoding matrices, the precoding matrices including a first matrix according to which phase shift is performed on at least one symbol of the modulated symbols (Fig. 8, blocks 815b, 815c provide linear phase shifts which can be selected by the designer i.e. a design choice).

Frenne does not disclose:
the modulation scheme is selected from among a plurality of modulation schemes, the modulation schemes including a π/2-shift Binary Phase-Shift Keying (BPSK) scheme;
the first control information indicating a modulation scheme;
and a transmitter configured to transmit the precoded modulated symbols according to third control information, the third control information indicating whether a Discrete 
In the same field of endeavor, however, Suzuki discloses the modulation scheme is selected from among a plurality of modulation schemes, the modulation schemes including a π/2-shift Binary Phase-Shift Keying (BPSK) scheme ([0081]; [0122] disclose several more modulation schemes);
the first control information indicating a modulation scheme ([0122] discloses several modulation schemes, so selecting one is inherent).
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Suzuki in the system of Frenne because π/2-shift Binary Phase-Shift Keying (BPSK) scheme makes it easier to do synchronization at the receiver as it eliminates the signal being constant for long strings of “1”s and “0”s.
In the same field of endeavor, however, Lee discloses and a transmitter configured to transmit the precoded modulated symbols according to third control information, the third control information indicating whether a Discrete Frequency Transform-spread Orthogonal Frequency Division Multiplexing (DFT-s OFDM) transmission scheme or an OFDM transmission scheme is to be performed (Fig. 2 discloses OFDM and DFTs-OFDM, see full lined boxes and dotted lined boxes; [0069] discloses storing information for control. Lee discloses that “The memories 200a and 200b may store programs for processing and control …”. Lee also discloses that the DFT block 307 may or may not be present (Fig. 2, dotted line) depending upon whether OFDM or OFDM+SC-FDM is 
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Lee in the system of Frenne because either scheme could be used depending on application e.g.  DFTs-OFDM gives lower PAPR, whereas OFDM would be simpler to implement). 

Regarding claim 4, Frenne discloses a first modulated symbol and a second modulated symbol that is phase shifted (Fig. 8, blocks 815b, 815c disclose linear phase shifts. Under Rationales for Obviousness (MPEP 2143), using phase shifts of π/2 and zero are obvious variations or design choices of the linear phases. One of ordinary skill in the art can select these phases to help improve timing detection at the receiver).

Regarding claim 5, Frenne discloses a the modulated symbols include odd-numbered modulated symbols and even-numbered modulated symbols ([0037]; Fig. 8, block “symbol splitter”; [0050]), when the encoded information is modulated according to the π/2-shift BPSK scheme, a phase of each of the odd-numbered modulated symbols is shifted by nil and a phase of each of the even-numbered modulated symbols is not shifted (Fig. 8, blocks 815b, 815c disclose linear phase shifts. Under Rationales for Obviousness (MPEP 2143), using phase shifts of π/2 and zero are obvious variations or 

Regarding claim 6, Frenne discloses the transmitter transmits the modulated symbols precoded through antennas when the DFT-s OFDM transmission scheme is performed (Fig. 8; [0004]; [0013]; [0018]).

Claim 7 is similarly analyzed as claim 3, with claim 7 reciting equivalent method claim.

Claim 8 is similarly analyzed as claim 4, with claim 8 reciting equivalent method claim.

Claim 9 is similarly analyzed as claim 5, with claim 9 reciting equivalent method claim.

Claim 10 is similarly analyzed as claim 6, with claim 10 reciting equivalent method claim.

Regarding claim 11, Frenne does not disclose the transmitter transmits the third control information to a base station.
For example, if four SC-FDMA symbols are used for control information transmission in one slot …”, implying control information about SC-FDMA is sent).
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Lee in the system of Frenne because the control information would allow the base station to know whether SC-FDMA is sent or not.

Regarding claim 12, Frenne discloses the first matrix includes an element for the phase shift (Fig. 8, blocks 815b, 815c provide linear phase shifts which can be selected by the designer i.e. a design choice).
Frenne does not disclose a value of the element is fixed regardless of a symbol index. However, a fixed phase shift is an obvious variation of a linear phase shift. Under Rationales for Obviousness (MPEP 2143, rationale F), an obvious variation is not considered patentable. A constant phase shift may be required sometimes merely to compensate phase i.e. frequency shift is not desired. Therefore, this becomes a design choice which one of ordinary skill in the art can easily implement.
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use a constant phase shift when required, because a constant 

Claim 13 is similarly analyzed as claim 11, with claim 13 reciting equivalent method claim.

Claim 14 is similarly analyzed as claim 12, with claim 14 reciting equivalent method claim.

Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.

The following patents are cited to further show the state of the art with respect to DFTs- OFDM schemes:

Castelain  (US 20100014413) discloses a DFT-s OFDM transmission scheme.
Papasakellariou (US 20100195604) discloses a DFT-s OFDM transmission scheme.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF DSOUZA whose telephone number is (571)272-1043.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ADOLF DSOUZA/Primary Examiner, Art Unit 2632